Citation Nr: 1546565	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-27 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November June 1980 to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in July 2011 and September 2012 rating decisions by the Department of the Veteran Affairs (VA) Regional Office (RO) in Houston, Texas. 

In October 2014, the Veteran testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

This matter was previously before the Board in January 2015, at which time it was remanded for additional development.  The case is now returned to the Board for review and disposition.

In August 2015, the Board requested a Veterans' Health Administration (VHA) advisory opinion.  See 38 U.S.C.A. § 7109 (West 2014); 38 C.F.R. § 20.901(a) (2015).  The resulting VHA opinion was received by the Board in October 2015 and has been included in the claims folder for review.  Although the VHA opinion has not yet been provided to the Veteran and his representative, as the Board is granting in full the benefit sought on appeal, this procedural error is deemed to be non-prejudicial to the Veteran.  38 C.F.R. § 20.903 (2015).


FINDING OF FACT

The evidence of record shows that the Veteran's sleep apnea is related to service. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea has been met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for obstructive sleep apnea.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In a June 2012 statement, the Veteran asserted that the symptoms he experienced on active duty, diagnosed as multifocal PVCs, may have actually represented symptoms of sleep apnea instead of organic heart disease.  He noted his physician indicated that the symptoms he had experienced were actually present in sleep apnea and periventricular contractions equally.  During his October 2014 Board hearing, the Veteran stated he did not seek treatment for sleep apnea until 2004.  

Service treatment records reflect no problems with sleep.  In November 2014, the Veteran submitted a statement from his former dorm mate while in service that states he witnessed the Veteran having severe snoring problems.  The Veteran would snore very loudly and "even at times he would stop breathing."  In November 2014, the Veteran submitted another statement from a friend in service that notes the Veteran had severe snoring problems and "he sounded like a train in the barracks."  It further states this problem affected his breathing throughout the day and the Veteran had noticeable labored efforts when communicating verbally.  

A November 2014 VA treatment record notes the Veteran had a current diagnosis of sleep apnea.  It further notes the sleep apnea was related to many heart problems including atrial fibrillation and CHF, but as the Veteran had cardiomyopathy and ventricular ectopy, "it is hard to say how much sleep apnea is responsible for his condition."  Additionally, the record noted "I further explained that sleep apnea can be a contributing factor but less likely a sole factor for his heart problems"  

Pursuant to the January 2015 Board remand, the Veteran was afforded a VA examination in April 2015.  The examiner confirmed the diagnosis of sleep apnea and opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that sleep apnea was not a commonly recognized condition in service and the examiner could find no evidence of sleep apnea in service.  

For further medical comment on this issue, the Board referred the claim for a VHA medical expert opinion.  In an October 2015 opinion, a VA physician addressed the specific question stated for consideration by the Board.  After reviewing the Veteran's service treatment records and statements from the Veteran's former dorm mate and friend, the VHA specialist completed a StopBang questionnaire, a screening tool used to ascertain risk of obstructive sleep apnea.  The VHA specialist found the Veteran was positive for snoring loudly, being tired during the day, observed apnea, and was a male, which resulted in a StopBang questionnaire score of four.  He explained that a score of four gave the Veteran an intermediate risk for obstructive sleep apnea during his time in service.  The VHA specialist further noted that recent data suggested that a male with two or more positive responses out of snoring, tiredness, observed apnea, and hypertension may have a higher probability of obstructive sleep apnea; the Veteran would have fulfilled that criteria.  He concluded that the data suggested a positive predictive value of 77 percent, 52 percent, and 28 percent for mild, moderate, or severe sleep apnea. 

After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that it is as likely as not that the Veteran's obstructive sleep apnea was incurred in active service. 

As the VHA specialist found the Veteran was at an intermediate risk for obstructive sleep apnea during his time in service and the Veteran's data suggested a positive predictive value of 77 percent for mild and 52 percent for moderate sleep apnea in-service, the Board concludes that the VHA specialist found it is as likely as not that Veteran's sleep apnea incurred during service.  That said there is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, service connection for obstructive sleep apnea is warranted. 


ORDER

Entitlement to service connection for obstructive sleep apnea is granted. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


